IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-51145
                           Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,
versus

RONALD DARRELL DAVIS, JR.,

                                             Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-98-CR-63-1
                       --------------------

                             July 29, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Ronald Darrell Davis, Jr. appeals his conviction for

possession with the intent to distribute cocaine base.      He

contends solely that the evidence was insufficient to establish

that he intended to distribute the cocaine base.      We have

reviewed the record and the briefs of the parties and hold that

the evidence was sufficient for a reasonable jury to find Davis

guilty as charged.     United States v. Kates, 174 F.3d 580, 581-83

(5th Cir. 1999).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.